Citation Nr: 9901726	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as due to the veterans service connected 
residuals of gunshot wound and laminectomy, with spinal cord 
involvement.  

2.  Entitlement to an increased rating for cystitis, 
residuals of bladder surgery, currently evaluated as 40 
percent disabling, to include the issue of whether a rating 
in excess of 20 percent was warranted for this disability 
prior to February 17, 1994.  

3.  Entitlement to an increased rating for residuals of 
gunshot wound and laminectomy of L4-L5, with spinal cord 
involvement, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1967.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case, as it concerns 
the evaluation of the veterans cystitis, and gunshot wound 
residuals, arose from a June 1992 rating action that denied a 
rating in excess of 20 percent for the veterans cystitis and 
a rating in excess of 60 percent for the residuals of his 
gunshot wound.  A notice of disagreement with those decisions 
was received in July 1992, and a statement of the case was 
issued later that month.  A substantive appeal was received 
in July 1992, and in September 1992, a hearing at which the 
veteran testified was conducted at the RO.  In January 1993, 
a supplemental statement of the case was issued, after which 
the case was forwarded to the Board in Washington, DC.

In October 1995, the Board remanded the veterans appeal to 
the RO for additional development.  As that development was 
taking place, the RO granted an increased 40 percent rating 
for the veterans cystitis in a January 1997 rating action, 
effective from February 17, 1994.  (This was the effective 
date of a change in the regulations regarding the evaluation 
of cystitis.)  The RO also denied a claim for service 
connection for a left hip disability, secondary to the 
veterans service connected gunshot wound, in a November 1997 
rating action.  A notice of disagreement with regard to this 
decision was received in July 1998, and a statement of the 
case was issued in August 1998.  A substantive appeal was 
received in August 1998, after which the case was returned to 
the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he developed aseptic 
necrosis of the left hip, which resulted in a total left hip 
arthroplasty, due to his service connected gunshot wound.  He 
also contends that his disabilities arising from his cystitis 
and gunshot wound are more severe than currently evaluated by 
the RO.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
left hip disability, claimed as due to the veterans service 
connected residuals of gunshot wound and laminectomy, with 
spinal cord involvement.  It is also the decision of the 
Board that the preponderance of the evidence is against the 
claim for an increased rating for cystitis, residuals of 
bladder surgery, either prior to or since February 17, 1994.  
Finally, it is the decision of the Board that the 
preponderance of the evidence is against an increased rating 
for residuals of gunshot wound and laminectomy of L4-L5, with 
spinal cord involvement.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  In October 1997, the veteran underwent a left hip 
replacement due to avascular/aseptic necrosis of that hip.   

3.  The report of a September 1997 VA examination reveals 
that there is no known association between spinal cord injury 
and the development of avascular/aseptic necrosis of the hip.  

4.  The veterans cystitis, prior to February 17, 1994, has 
not been shown to be productive of severe impairment, 
requiring urination at intervals of 1 hour or less, or that 
there is a contracted bladder.  

5.  After February 17, 1994, the veterans cystitis has not 
been shown to be productive of incontinence that requires 
constant wearing of an appliance; or that it requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day. 

6.  The veterans gunshot wound, with laminectomy of L4-L5, 
and spinal cord involvement is not shown to be productive of 
complete paralysis of the sciatic nerve, complete bony 
fixation of the spine, to have rendered the veteran 
bedridden, or to require long leg braces.  


CONCLUSIONS OF LAW

1.  A left hip disability is not proximately due to or the 
result of a service connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310 (1998).  

2.  The criteria for a rating in excess of 20 percent for the 
veterans cystitis as a residual of bladder surgery prior to 
February 17, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.114, 4.1, 4.2, 4.7, 4.10 Diagnostic Code 
7512 (in effect prior to February 17, 1994) 

3.  The criteria for a rating in excess of 40 percent for the 
veterans cystitis as a residual of bladder surgery, after 
February 17, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.114, 4.1, 4.2, 4.7, 4.10, 4.115a, 
Diagnostic Code 7512 (in effect prior to and since February 
17, 1994) 

4.  The criteria for an increased rating for residuals of 
gunshot wound and laminectomy of L4-L5, with spinal cord 
involvement are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Regarding the veterans claim for service connection for a 
left hip disability, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that 
the veteran has stated a plausible basis for awarding service 
connection for that disability.  The Board further finds that 
the VA has met its duty to assist in developing the facts 
pertinent to the veterans claim, as the records the veteran 
has identified as supporting his claim have been obtained, 
and he has been examined for VA purposes in connection with 
this claim.  38 U.S.C.A. § 5107.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Furthermore, disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The veteran in this case, has contended that he developed a 
left hip disability as a result of his service connected 
gunshot wound.  In this regard, it is observed that the 
veteran is service connected for the residuals of a gunshot 
wound and laminectomy L4-L5 with spinal cord involvement.  It 
is also observed that in the 1990s the veteran developed 
aseptic/avascular necrosis of the left hip, for which a total 
left hip arthroplasty was performed in September 1996.  In 
September 1997, the veteran underwent an examination for VA 
purposes, in order to ascertain the etiology of this 
disability.  The opinion provided by the physician who 
performed that examination was as follows:  

I feel that it is unlikely that the patients hip 
[avascular necrosis] is related to his history of 
spinal cord injury from the gunshot wound or to the 
right [total hip replacement].  A search of the 
medical literature from 1963 until the present day 
did not reveal any association between spinal cord 
injury and a vascular necrosis of the hip.  It is 
unclear why he developed this condition  many 
cases are idiopathic.  If further review of his 
military records was to reveal a previous fracture 
(bilateral) then an association could be made 
between military service and [avascular necrosis].   

The RO also obtained the treatment records of the surgeon who 
performed the veterans left hip replacement.  In these 
documents the physician wrote that, 

It seems logical to me, that the need for this 
replacement surgery, which was due to aseptic 
necrosis of the left hip, would be considered as a 
result of the same war related injuries from the 
Vietnam War, when he was shot in the spine.  
Indeed, the right hip replacement surgery was 
deemed secondary to the war related injury, and it 
would seem logical that the opposite hip, which had 
the same pathology, would also be deemed related to 
the same injury.  

Regarding the veterans right hip, it is observed that in a 
January 1997 rating action, the RO granted service connection 
for degenerative joint disease of the right hip.  (He was not 
service connected for avascular necrosis.)  The decision to 
grant service connection for degenerative joint disease was 
based on a review of the report of an examination conducted 
for VA purposes in June 1996.  This examination included X-
rays of the right hip, which were interpreted as 
demonstrating the presence of avascular necrosis, and 
degenerative joint disease.  X-ray of the left hip was 
described as normal.  The report also contained an opinion by 
the physician who examined the veteran.  This physician 
stated that there is probable early degenerative joint 
disease of the right hip, which I would directly attribute to 
his spinal cord injury with altered gait pattern throughout 
the years.  Thus, the RO granted service connection for the 
veterans right hip degenerative joint disease, but service 
connection was not granted for avascular/aseptic necrosis of 
the right hip.  

On the foregoing record, it is the Boards conclusion that 
service connection for a left hip disability, and in 
particular the avascular necrosis that required the veteran 
to undergo a total left hip replacement is not warranted.  
The only medical opinion that could be construed as linking 
the veterans left hip avascular necrosis to his gunshot 
wounds, is the statement from the veterans private treating 
physician.  This statement, however, is somewhat awkwardly 
phrased.  It does not appear to be a statement of a 
conclusion derived from a consideration of medical 
principles, but rather, a logical deduction premised on facts 
that were believed to be true with respect to the right hip.  
The argument runs as follows: The disability effecting the 
left hip was the same as the disability effecting the right, 
and since the right hip disability has been service 
connected, the left hip should be service connected.  

The factual premise on which this argument is based, however, 
is not accurate.  The right hip disability for which the 
veteran was service connected, was degenerative joint 
disease, rather than aseptic necrosis.  The only left hip 
disability diagnosed by the veterans private physician, and 
for which a total left hip replacement was performed, was 
aseptic necrosis.  Since the veteran was not service 
connected for right hip aseptic necrosis, the disability 
affecting the left hip was not the same as that for which 
service connection was established for the right.  The stated 
logic which requires an award of service connection for the 
left hip disability, therefore, fails.  Under these 
circumstances, the Board accords little probative value to 
the conclusion offered by the veterans private physician in 
this regard.  

On the other hand, the opinion provided in the September 1997 
VA examination report, reflects that a review of medical 
literature was conducted to respond to the question 
concerning the etiology of the veterans hip disabilities.  
Accordingly, this opinion would be accorded greater weight 
than the opinion provided by the veterans private physician 
as described above.  As the opinion provided by the VA 
physician revealed that there was no known association 
between spinal cord injury and avascular necrosis of the hip, 
one must conclude that the preponderance of the evidence is 
against the veterans claim for service connection for a left 
hip disability, due to the residuals of his service connected 
gunshot wound.  The record on appeal is simply devoid of any 
evidence of an affirmative medical link between the veterans 
service connected disabilities, and the onset of his left hip 
disability.  

In reaching this conclusion, the Board has considered the 
veterans contentions concerning his belief that his left hip 
disorder is related to his service connected disability.  
Although the sincerity of his beliefs is not doubted, the 
veterans contentions are not persuasive since he is not 
shown to possess the necessary expertise to offer any 
definitive opinions regarding the etiology of his hip 
disorder.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
(Moreover, the Board notes that the veterans service medical 
records do not reflect any hip fracture, which the VA 
physician indicated would otherwise account for the veterans 
current left hip disability.)  In view of the foregoing, the 
Board concludes that the evidence fails to show that any 
current left hip disorder is due to any currently service 
connected disability.  Accordingly, a basis upon which to 
grant service connection for this disability on that theory, 
must be denied.  

II.  Increased Ratings

The Board finds that the claims for increased ratings for the 
veterans cystitis and residuals of gunshot wound with 
laminectomy and spinal cord involvement are well grounded 
within the meaning of 38 U.S.C.A. § 5107.  In the context of 
a claim for an increased evaluation of a condition previously 
adjudicated to be service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board further 
finds that the VA has met its duty to assist in developing 
the facts pertinent to the veterans claim under 38 U.S.C.A. 
§ 5107, since the treatment records the veteran has 
identified as supporting his claim have been associated with 
the claims file, and he has undergone recent examinations for 
VA purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

A review of the record reflects that while serving in Vietnam 
in May 1966, the veteran sustained a perforating wound of the 
abdomen due to the close range discharge, by a fellow Marine, 
of a .45 caliber sidearm.  The missile entered the veterans 
right flank beneath the costal margin, coursed through the 
liver and kidney, fractured the first and second lumbar 
vertebrae, and exited just left of the midline posteriorly.  
Thereafter, emergency laparotomy was performed with 
debridement of the missile tract and hemostasis of the 
lacerated liver and kidney.  When the veteran was stabilized, 
he was transferred to Clark Air Force Base in the 
Philippines, where findings also included a neurologic 
deficit.  Shortly thereafter, a laminectomy at L1 was 
performed at which time findings included an avulsion of the 
L1 nerve root on the right, a fracture through the inferior, 
articulating processes of L1, and a fracture through both 
facets.  At the end of the month the veteran was transferred 
to the United States, arriving at the Philadelphia Naval 
Hospital on June 5, 1966.  At that time, the veterans 
complaints consisted of leg pain, abdominal pain, and back 
pain, as well as urinary retention requiring continuous 
urethral catheterization, fecal incontinence and weakness of 
the lower extremities.  Neurologic deficit included 
paraparesis with diminished reflexes on the left and absent 
patellar and Achilles responses on the right.  In addition, 
sensory loss was present bilaterally in the saddle area, in 
the right upper lumbar segments, and across the left thigh in 
a spotty fashion.  

Over the course of the following weeks, the veteran 
experienced improvement in strength of the legs and a return 
of fecal continence. By late July 1966, he began ambulating 
with support, and voiding without the catheter was possible.  
After 4 weeks of convalescent leave, the veteran reportedly 
felt stronger, and it was considered that there was obvious 
improved nutrition.  Urinary urgency and some tenesmus, 
however, had developed and subsequent films of the abdomen 
and cystography revealed multiple bladder caliculi.  These 
were removed via suprapubic cystolithotomy in late October 
1966.  

Thereafter, it was noted that the veteran continued to 
experience difficulty in walking and climbing stairs.  He 
also had trouble knowing exactly where his right foot was, 
which would cause him to trip.  His gait was described as 
awkward with a right sided flat footed limp.  There was also 
marked atrophy and weakness of the right calf and minimal 
weakness of the right quadriceps, with deep tendon reflexes 
absent in the right lower extremity and left ankle.  Sensory 
loss was described as including the S-1, 2, 3, 4 and 5 
segments bilaterally and the L-1 and 2 segments on the 
right.  Sensation around the anus and penis was also 
described as defective, and urinary voiding was intermittent, 
requiring intentional effort to ensure bladder emptying.  The 
final diagnosis was wound, perforating, missile with spinal 
cord and cauda equina involvement, paraparesis and vertebral 
fractures.  It was also the conclusion of those examining the 
veteran that his disability would be permanent.  

In December 1966, the veteran was apparently discharged from 
the hospital and transferred to the Marine Barracks at the 
Philadelphia Naval Base.  He was then retired from the 
service the following month due to his disabilities.  In 
March 1967, the RO entered a rating action, by which the 
veteran was granted service connection for the disability 
arising out of his gunshot wound.  At that time he was 
assigned a 100 percent convalescent rating, effective from 
February 1, 1967.  The disability was characterized as 
residuals perforating GSW abdomen with fracture L1 and L2 
with cord involvement, laceration of kidney and liver, 
cystitis.  

The veterans 100 percent convalescence rating remained in 
effect until January 1968.  Thereafter, the veterans 
disabilities were broken down into their separate components 
and assigned individual ratings.  The combined rating for 
these disorders was 80 percent, which for reasons not 
pertinent here, was reduced to 70 percent effective in 1973.  
In any event, among the components of the veterans 
disability was the residual of the gunshot wound and 
laminectomy and fractured vertebrae, L-4 and L5, with spinal 
cord involvement, which was rated 60 percent disabling; and 
cystitis as a residual of bladder surgery, which was rated 20 
percent disabling.  These particular individual ratings were 
made effective from February 1, 1968, and remained in effect 
to the time of the current appeal.  As indicated in the 
Introduction of this decision, the evaluation of the 
veterans cystitis was increased to 40 percent, effective in 
February 1994.  The disability evaluation assigned for the 
residual of the gunshot wound with laminectomy, fractured 
vertebrae and spinal cord involvement, has continued to carry 
a 60 percent rating. 

a.  Cystitis

With respect to the veterans cystitis, the record reflects 
very few pertinent treatment records on which any complaints 
related to this disability were noted.  In October 1991, it 
was recorded that the veteran experienced stress 
incontinence, but otherwise had control of his bowel and 
bladder.  At the hearing conducted at the RO in September 
1992, the veteran testified that if the need to void should 
arise, he would not be able to refrain from soiling himself 
for very long, but would immediately need to find a toilet.  
He also indicated that it was necessary for him to apply 
external pressure to empty his bladder, but that this could 
also result in passing a stool.  Moreover, the veteran 
testified that if he was not careful, he soiled himself 2 or 
3 times per week.  

In October 1992, the veteran was examined for VA purposes.  
The report of that examination, however, only revealed that 
the veteran was required to perform a certain maneuver to 
empty his bladder, and that he experienced urgency 
incontinence once per week.  In November 1993, the veteran 
submitted a statement to the RO in which he advised that he 
sometimes wore absorbent material to keep from soiling 
himself.  

Thereafter, there are no records reflecting any findings 
concerning the veterans cystitis until 1995, when it was 
noted that the veteran had bowel and bladder stress 
incontinence.  The frequency of this, however, was not 
described.  In the report of an examination conducted for VA 
purposes in June 1996, the veteran was described as having 
urinary frequency 3 times in the morning, once at midday, and 
4 times in the afternoon.  Nocturia was described as present 
with fluid intake after 9:00PM, with dampness of the 
underwear.  It was also recorded that urgency incontinence 
occurred approximately 5 times per week.  The diagnosis was 
neurogenic bladder secondary to gunshot wound to L4-L5 in 
1966, voids via valsalus documented by ogtomertrogram.  

Records dated in September 1996, revealed that the veteran 
had what was described as occasional accidents, and that he 
was on a bladder program every 2 hours.  An examination 
conducted for VA purposes in September 1997, revealed the 
veterans urinary frequency was 4 to 5 times from rising 
until noon, 3 times until 6:00PM, and another 3 times after 
6:00 PM until his bed time.  Nocturia occurred once, and 
while the veteran had experienced nocturnal enuresis, he 
mostly only had damp underclothes, which he noticed 
approximately 3 times per week.  It was also recorded that 
the veteran voided sitting down, and needed Valsalva to 
initiate and continue to void.  Valsalva like activities such 
as laughing and coughing could also initiate an involuntary 
urinary stream, and this reportedly occurred 3 or 4 times per 
week and would stop when he discontinued the Valsalva like 
activity.  The veteran reported that he would only 
occasionally wear absorbent material to control leaks.  

When the veteran initiated his current claim, the rating 
criteria used to evaluate cystitis called for a 10 percent 
rating for moderate chronic cystitis; pyuria, with diurnal 
and nocturnal frequency.  A 20 percent rating was warranted 
when the condition was moderately severe; diurnal and 
nocturnal frequency with pain, tenesmus.  A 40 percent rating 
was assigned for severe chronic cystitis, with urination at 
intervals of 1 hour or less; contracted bladder.  A 60 
percent rating, the highest rating for this condition, was 
assigned where incontinence existed, requiring constant 
wearing of an appliance.  38 C.F.R. Diagnostic Code 7512 (in 
effect prior to February 1994.)  

Effective February 17, 1994, the criteria used to evaluate 
cystitis was changed.  Since the RO increased the veterans 
rating pursuant to the new criteria, effective from the date 
the revised criteria was itself made effective, the Board 
must first determine whether a rating in excess of 20 percent 
for the veterans cystitis was warranted prior to February 
17, 1994, using the criteria in effect before that date.  
Then, with consideration given to both the old and new 
criteria, determine whether a rating in excess of 40 percent 
is warranted after February 17, 1994.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The criteria for evaluating cystitis in effect prior to 
February 1994, has been set forth above, together with the 
evidence reflecting the veterans complaints in this regard 
prior to that date.  Clearly, the evidence does not show that 
it was necessary for the veteran to urinate at intervals of 
one hour or less, or that he had a contracted bladder.  
Similarly, the evidence does not show that the veteran was 
required to constantly wear an appliance.  While the veteran 
did apparently experience stress incontinence, and he 
reported that there were occasions when he would wear 
absorbent material to avoid soiling himself, he was otherwise 
considered to have control of his bladder.  Under these 
circumstances, the evidence fails to reflect the presence of 
those conditions which would warrant the assignment of a 
disability evaluation in excess of 20 percent for cystitis, 
pursuant to the criteria for evaluating this disability in 
effect prior February 1994.  

Moreover, using the criteria in effect prior to February 
1994, to determine whether a rating in excess of 40 percent 
was warranted after that date, one must also conclude that an 
increased rating for cystitis is not warranted during this 
period.  As set forth above, to warrant the next higher 60 
percent rating, the evidence must show the presence of 
incontinence that requires the constant wearing of an 
appliance.  This condition is not shown.  While the veterans 
urinary frequency was reported from 8 to 11 times during his 
waking hours, and he had stress and urgency incontinence, he 
reported only occasional use of absorbent material to control 
leaks.  Since the veteran only occasionally used an 
appliance, he did not meet the pre-February 1994 criteria for 
an increased 60 percent rating for cystitis, after February 
1994.  

As to the whether the veteran meets the criteria for an 
increased rating based on the pertinent regulations which 
became effective in February 1994, it is observed that 
chronic cystitis under these regulations is to be evaluated 
as a voiding dysfunction.  This condition is to be rated as 
either urine leakage or urine frequency.  (It may also be 
rated as obstructed voiding, but as this condition has 
neither been alleged or shown, it will not be discussed.)  
Continual urine leakage, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day is assigned a 40 
percent rating.  When this requires the use of an appliance 
or wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent rating is assigned.  When 
a voiding dysfunction is evaluated as urinary frequency, the 
highest rating that may be assigned is 40 percent.  This is 
for when the daytime voiding interval is less than one hour, 
or; awakening to void five or more times per night.  
38 C.F.R. § 4.115a.  

As set forth above, the veteran has indicated that he only 
occasionally wears absorbent material to control for any 
urine leaking.  There is no indication that this is a daily 
requirement, let alone one that requires the changing of any 
absorbent material that has become soiled, several times a 
day.  Moreover, there is no indication of the use of an 
appliance for any pertinent purpose.  Under these 
circumstances, the Board concludes that none of the evidence 
demonstrates the presence of those conditions that would 
satisfy the criteria for the assignment of an increased 60 
percent disability rating under applicable regulation.  


b.  Residuals of Gunshot Wound and Laminectomy of L4-L5, with 
Spinal Cord 
     Involvement

Regarding the gunshot wound residual with laminectomy, and 
spinal cord involvement, the history of that wound has been 
described above.  As noted, the veteran has been in receipt 
of a 60 percent disability evaluation for this condition, 
effective since February 1, 1968.  Significantly, this is the 
highest schedular evaluation that may be assigned under the 
diagnostic code considered in the evaluation of this 
disability, 38 C.F.R. Diagnostic Code 5293.  Under this code, 
a 60 percent rating is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  

In reviewing other appropriate diagnostic codes that may be 
considered in evaluating disability to the spine, it is 
observed that a 100 percent rating is warranted for the 
residuals of a fracture of vertebra with cord involvement, 
when the veteran is bedridden or requires long leg braces.  
38 C.F.R. Diagnostic Code 5285.  A 100 percent rating may 
also be assigned when there is complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement.  In this regard, however, the Board 
observes that the evidence does not show the presence of 
ankylosis of the spine, that the veteran is bedridden, or 
requires long leg braces.  The report of an examination 
conducted for VA purposes in September 1997, revealed that 
the veteran was capable of ambulating, which only required 
the assistance of a cane.  (Even at that, it was also noted 
that he did not use a cane while performing his part time [25 
hours per week] work responsibilities on beach patrol and 
fixing parking meters.)  In addition, it was recorded that 
the veteran was capable of side bending, extending backwards, 
and flexion of his lumbar spine.  Under these circumstances, 
there is clearly no basis for assigning an evaluation in 
excess of 60 percent for this disability under the provisions 
of either Diagnostic Code 5285 or Diagnostic 5286.  

Since the RO has evaluated the subject disability as a 
neurologic impairment, however, it would also be appropriate 
to consider whether the veteran met the criteria for a rating 
in excess of 60 percent for paralysis.  (A separate rating 
for a nerve paralysis would not be warranted since that would 
be considered pyramiding, i.e., the evaluation of the same 
disability under various diagnoses, and such practice is to 
be avoided.  38 C.F.R. § 4.14.)  In this regard, it is 
observed that the only relevant diagnostic code which 
provides for an evaluation in excess of 60 percent is 
Diagnostic Code 8520, for paralysis of the sciatic nerve.  
Under this code, an 80 percent rating is assigned for 
complete paralysis, where the foot dangles and drops, with no 
active movement possible of muscles below the knee, flexion 
of the knee is weakened or (very rarely) lost.  A 60 percent 
rating is assigned under this diagnostic code for incomplete 
severe paralysis of the sciatic nerve with marked muscular 
atrophy.   

The record in this case does not show that the criteria for 
an 80 percent rating for complete paralysis of the sciatic 
nerve have been met.  As mentioned above, the September 1997 
examination report revealed that the veteran was capable of 
walking, which reflects active movement of muscles below the 
knee, and that his foot does more than simply dangle and 
drop.  Similarly, private treatment records dated in December 
1997, reflect that the veteran was given certain exercises 
following his left hip replacement, emphasizing that he 
push off on his feet and to increase his walking 
activity.  Clearly, the feet do not just dangle and drop, and 
he has function of muscles below the knee.  In view of this, 
a rating in excess of the 60 percent that is currently 
assigned for the veterans gunshot wound is not warranted 
under Diagnostic code 8520.  

In reaching its conclusions in this regard, the Board has 
considered other regulatory provisions which might provide 
for a favorable decision in this case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain.  The 
decision of the United States Court of Veterans Appeals in 
DeLuca v. Brown, 8 Vet.App. 202 (1995), emphasized that the 
Board must consider whether a higher evaluation is in order 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.

In this regard, the Board notes that the report of a December 
1996 VA examination, showed that the veteran had full range 
of motion of the lumbosacral spine, with no complaints of 
pain, and no indication of any degree of range of motion loss 
due to weakened movement, excess fatigability, or 
incoordination.  There was also no suggestion that pain 
significantly limits functional ability during flare-ups, 
and, indeed, there was no medical evidence showing that the 
veteran experiences periods of flare-ups where his range of 
motion is worse due to pain.  

When examined in September 1997, it was recorded that the 
veteran could side bend bilaterally to 30 degrees, he could 
extend backwards to 35 degrees, and flex to 70 degrees.  
Again, there was no indication that pain significantly 
limited functional ability during flare-ups, or that the 
veteran experiences periods of flare-ups where his range of 
motion is worse due to pain.  

Furthermore, the veteran has been assigned a 60 percent 
rating for the disability at issue.  This is a rating, which 
under the provisions of Diagnostic Code 5292 for limitation 
of motion of the lumbar spine, already exceeds the 40 percent 
maximum rating contemplated for severe limitation of the 
lumbar spine.  In light of all this, it is the Boards view 
that any additional impairment from loss of range of motion 
that may result from pain or on flare-ups is adequately 
compensated, and that consideration of the provisions of 
sections 4.40 and 4.45 does not call for the assignment of a 
disability rating in excess of that which is currently 
assigned.  



ORDER

Service connection for a left hip disability, claimed as due 
to the veterans service connected residuals of gunshot wound 
and laminectomy, with spinal cord involvement is denied.  

Entitlement to a rating in excess of 20 percent for cystitis, 
residuals of bladder surgery prior to February 17, 1994 is 
denied.  

Entitlement to an increased evaluation for cystitis, 
residuals of bladder surgery after February 17, 1994, is 
denied. 

Entitlement to an increased evaluation for residuals of a 
gunshot wound and laminectomy of L4-L5, with spinal cord 
involvement is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
